Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information

The merits of this case have been carefully reexamined in light of applicant's response received 11/6/22. It is the Examiner's position that the applicants amendment contains new matter and is rejected under 35 U.S.C. 112 (a) or pre-AIA  35 U.S.C. § 112, first paragraph. The applicant’s amendment introduces additional objections to the specification. Upon review of the original specification, an objection to the claim statement was not made in the original office action and is set forth below.

Specification and Claim

	The specification is objected to. The original application stated two inventors. The amended specification sets forth only a single inventor. Specification and claim must be amended to reflect the original number of inventors. 

The trade dress statement is objected to. The named owner of the trade dress and copyrighted material is not capitalized. In addition, for proper form in a design patent application, the trade dress paragraph must be placed as the second paragraph of the preamble. MPEP 1503.01.

	The claim statement is objected to. The specification includes a descriptive statement of the design. Since the claimed design is described in the specification, the applicant should submit an amended claim statement. MPEP 1503.01 Section III. The following is recommended to replace the claim statement:

--We claim:

The ornamental design for a Breath Activated Vaporization Adaptor for a Water Pipe, as shown and described.--

Claim Rejections - 35 USC § 112

The claim is FINALLY REJECTED under 35 U.S.C. 112 (a) or pre-AIA  35 U.S.C. § 112, first paragraph as failing to comply with the description requirement thereof since the amendment to the figures introduces new matter not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  Since the applicants’ amendment necessitated the new grounds of rejection, this rejection is made final.  MPEP 706.07(a).

Specifically, there is no support in the original disclosure for the following:

The size and shape of the circle has changed. The amended drawings show a larger circle with no lip which is a different appearance from the original drawings.


    PNG
    media_image1.png
    238
    897
    media_image1.png
    Greyscale


New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). MPEP 2163(I)(B):

The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claim language. In re Kaslow and Uniform Product Code Council, Inc., 217 USPQ 1089 (Fed. Cir. 1983) citing In re Edwards, 558 F.2d 1349, 196 USPQ 465  (CCPA 1978); In re Herschler, 591 F.2d 693, 200 USPQ 711  (CCPA 1979). 

Conclusion

The claim is FINALLY REJECTED under 35 U.S.C. 112 (a) or pre-AIA  35 U.S.C. 112, first paragraph because the amended figures contain new matter. The specification and claim statement are objected to. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. YEH whose telephone number is (571) 270-0231. The examiner can normally be reached on M-F, 10:00am – 7:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to visit the USPTO website at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, ERIC L. GOODMAN is the Supervisory Primary Examiner and can be reached on (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit the USPTO website at http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R YEH/Primary Examiner, Art Unit 2919